WARD, Justice,
concurring.
I concur that the judgment must be reversed and the cause remanded. The Appellants contend that Lots 18 and 19 were substituted for the Lots 17 and 18 as pled by the Appellees in their suit for specific performance. The trial Court has agreed with the Appellants, and has ordered specific performance of Lots 18 and 19. The Appellants have no ground to complain because of the defect in the Appellees’ pleading, and the judgment should not be reversed because of that complaint.
The Appellants’ real complaint is that the trial Court is ordering specific performance in the face of the Appellants’ summary judgment proof that the Appellees have not yet performed their agreement in accordance to the terms of the final contract between the parties. If, at a trial, the Appellants establish their contention, then the conveyance of Lots 18 and 19 should not be decreed, as the obligation to perform on the part of the Appellants is conditional according to their summary judgment proof. 52 Tex.Jur.2d Specific Performance sec. 150 at 697. Before the Appellees can then obtain their specific performance, they must perform all of their obligations under the contract or tender performance. Young v. City of Pearland, Brazoria County, 425 S.W.2d 391 (Tex.Civ.App.—Houston [1st Dist.] 1968, writ ref’d n.r.e.).